MR. JUSTICE ENGLISH delivered the opinion of the court. This is a quo warranta action brought in the name of the People of the State of Illinois by the State’s Attorney of Cook County questioning defendant’s right to hold office as Mayor of the City of Northlake. The sole ground alleged for defendant’s disqualification was his conviction in the United State District Court of conspiracy to obstruct commerce by extortion. The Circuit Court, after hearing evidence and arguments of counsel, entered a judgment of ouster. On appeal, defendant has raised .three points in his brief, but, by motion, has invited our attention to one of these as justifying a reversal by this court without proceeding further with the appeal. That proposition is that the judgment of the Circuit Court can no longer stand, since the District Court conviction has been remanded by the Court of Appeals for a new trial. United States v. Palermo, 410 F2d 468. The State’s Attorney has supplied no answer to this contention, and, indeed, we believe that it is unanswerable. Accordingly, the judgment of the Circuit Court is reversed. Reversed. DRUCKER and LEIGHTON, JJ., concur.